 


110 HRES 655 EH: Honoring the life and accomplishments of Katherine Dunham.
U.S. House of Representatives
2008-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 655 
In the House of Representatives, U. S.,

July 23, 2008
 
RESOLUTION 
Honoring the life and accomplishments of Katherine Dunham. 
 
 
Whereas Katherine Dunham, a pioneering dancer and choreographer, author, and civil rights activist was born on June 22, 1909, and passed away on May 21, 2006, at the age of 96; 
Whereas, at the age of 12, Katherine Dunham wrote her first published short story in a magazine edited by W.E.B. DuBois; 
Whereas, as class poet in high school, Katherine Dunham wrote a memoir entitled A Touch of Innocence; 
Whereas, in the 1930s, Katherine Dunham revolutionized American dance by incorporating the roots of Black dance and ritual to develop a uniquely different dance form; 
Whereas Katherine Dunham received a bachelor of arts degree in social anthropology from the University of Chicago, was a pioneer in the use of folk and ethnic choreography, and was one of the founders of the anthropological dance movement; 
Whereas Katherine Dunham used her dance and choreography career and public status to draw attention to the civil rights movement and the issue of segregation; 
Whereas, in 1930, Katherine Dunham brought African and Caribbean influences to the European-dominated dance world by founding Les Ballet Negre, one of the first Black ballet companies in the United States; 
Whereas the Negro Dance Group, founded in 1934, became known as the Katherine Dunham Dance Company, touring in nearly 60 countries on 6 continents from the 1940s to the 1960s; 
Whereas Katherine Dunham was a dancer, choreographer, and director on Broadway, and was the first Black choreographer at the Metropolitan Opera; 
Whereas, in 1945, Katherine Dunham founded the Dunham School of Dance and Theatre in Manhattan, providing a centralized location for students to immerse themselves in dance technique and study topics in the humanities, languages, ethics, philosophy, and drama; 
Whereas, in 1967, Katherine Dunham left Broadway and established the Performing Arts Training Center in East St. Louis, Illinois, to teach culture to underprivileged youths; 
Whereas Katherine Dunham taught dance, African hair braiding and woodcarving, conversational Creole, Spanish, French, and Swahili, and more traditional subjects, such as aesthetics and social science, to the youths of East St. Louis, Illinois; 
Whereas Katherine Dunham founded the Katherine Dunham Centers for Arts and Humanities in the late 1960s, and the Katherine Dunham Museum and Children's Workshop in 1977; 
Whereas, in 1992, Katherine Dunham went on a 47-day hunger strike to call attention to the plight of the Haitians, thereby helping to shift public opinion on United States relations with the Republic of Haiti and precipitating the return of the first democratically elected president of the Republic of Haiti; 
Whereas Katherine Dunham has received over 10 honorary doctorates and numerous other awards, including the Presidential Medal of Arts, Albert Schweitzer Music Award, the Kennedy Center Honors, the French Legion of Honor, and the NAACP Lifetime Achievement Award; 
Whereas Katherine Dunham was an activist, teacher, dancer, and mentor to young people throughout the world; and 
Whereas with the death of Katherine Dunham on May 21, 2006, in New York City, the United States lost a prolific and premier artist and humanitarian: Now, therefore, be it  
 
That the House of Representatives honors the life and accomplishments of Katherine Dunham and recognizes Katherine Dunham’s immeasurable contributions to the arts and all of humanity. 
 
Lorraine C. Miller,Clerk.
